In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                    ___________________________
                         No. 02-20-00220-CV
                    ___________________________

GLEN HYDE, AVIATION UTILITIES SERVICES, INC., AND CANDACE HYDE,
                          Appellants

                                   V.

                     DIANNA NELSON, Appellee



                 On Appeal from the 431st District Court
                        Denton County, Texas
                     Trial Court No. 19-9622-431


              Before Sudderth, C.J.; Womack and Wallach, JJ.
                Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

       Appellants Glen Hyde, Aviation Utilities Services, Inc., and Candace Hyde

attempt to appeal the trial court’s judgment granting Appellee Dianna Nelson’s

motion for summary judgment. The trial court’s judgment was signed on March 10,

2020. Appellants’ notice of appeal was filed in the trial court on July 15, 2020.

Recognizing that their notice of appeal had been filed more than three months late,

Appellants also filed “Appellants’ Motion for Leave to File Late Notice of Appeal” on

July 15, 2020, which this court denied.

       On July 24, 2020, and on August 11, 2020, we sent Appellants letters that

informed them about our concern that we do not have jurisdiction over this appeal

because the notice of appeal was not timely. See Tex. R. App. P. 25.1(b), 26.1. We

also informed Appellants that unless they or any party desiring to continue this appeal

filed a response showing grounds for continuing this appeal, it could be dismissed for

want of jurisdiction. See Tex. R. App. P. 26.1, 42.3(a), 44.3. Appellants did not file a

response.

       A timely notice of appeal is jurisdictional. In re United Servs. Auto. Ass’n,

307 S.W.3d 299, 307 (Tex. 2010) (orig. proceeding). Because Appellants’ notice of

appeal was untimely, we dismiss the appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).




                                           2
                                    /s/ Dana Womack

                                    Dana Womack
                                    Justice

Delivered: September 17, 2020




                                3